 

 

 

   

 

USBC Spay
i DOC © MENT .

 

 

 

UNITED STATES DISTRICT COURT | ‘BLE CTRONICA
SOUTHERN DISTRICT OF NEW YORK ALL} FILE ET
Be. x H DOC #: Y D
ISAAC SOLOMON, individually and on behalf of : | | Dar E FTE EDANZ 8 tp
all others similarly situated, SSS |

Plaintiff, : ORDER

-against- ;
19 Civ. 5272 (GBD)

SPRINT CORPORATION, MICHEL COMBES, _ :
and ANDREW DAVIES, :

Defendants.
we ee eee ee x

GEORGE B. DANIELS, United States District Judge:

Plaintiff's motion for appointment of Issac Solomon as Lead Plaintiff, (ECF No. 9), filed
on June 21, 2019 in Meneses v. Sprint Corporation et al., No. 19 Civ. 3549 (ALC) shall be deemed
timely filed for purposes of this action.

Plaintiff shall file a copy of the motion on the docket of this case by February 4, 2020.
Dated: New York, New York

January 28, 2020
SO ORDERED.

Beran & Donxls

B. DANIELS
ited States District Judge

 

AAPOR a, N41 + A ene mee Na Raine ATR Lgl sity, :

 

 
